Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This is in response to application filed on June 06, 2017 in which claim 1-20 are presented for examination.
				(3) Status of Claims
2.	Claims 1, 32-55 are pending, of which claims 1 and 43 is in independent form. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 46 is missing from the claim set.  Appropriate correction required.

				
				Claim Rejections - 35 USC § 112


3.         The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appropriate correction is required.
         

If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 32-55 are rejected under 35 U.S.C 103 as being unpatentable over Shiplacoff (US PG Pub 2012/0216143) Published on August 23, 2012 in view of SAKAYANAGI et al. (US PG Pub 2015/0089441) filed on September 19, 2014.

	As per claim 1 and 43, Shiplacoff teaches: A method, implemented on using an electronic system, the 2electronic system including orcoupled or 3associated with at least one display device, and at least one motion sensor, an, via the at least one motion sensor, a first motion having a first motion property(fig 3C-F shows touch input on the touch screen, as taught by Shiplacoff); 
	the second motion property differs from 15the first motion property(fig 7-8 e.g. horizontal sliding and upward gesture, as taught by Shilpacoff); 
	7converting the first motion, via the at least one processor, into a first command (fig 3C-F select item corresponding to the slide gesture, as taught by Shilpacoff), 
8executing the first command, via the at least one processor and in response to at least the first 9motion (fig 5-8 e.g. selecting contact corresponding to the motion, as taught by Shilpacoff), the executing causes: 
	10selecting one or more of the first objects from a plurality of first objects(fig 8A e.g. selecting contact corresponding to the motion, as taught by Shilpacoff); 
11displaying, on the at least one display device, the plurality of first objects and/or the selecting 12of the one or more first objects(fig 8A displaying contact and user select contact, as taught by Shilpacoff),
and 
sensing, via the at least one motion sensor, a second motion having a second motion property(fig 7A upward motion, as taught by Shilpacoff)
	13	16converting the second motion, via the at least one processor, into a second command, and 17executing the second command, via the at least one processor and in response to at least the 18second motion(fig 7A Para[0117] the currently highlighted item 302 has any subordinate items and the user has moved finger 601 in an upward direction beyond the threshold amount, a row of subordinate items 302 is introduced 703, as taught by SHilpacoff) , the executing causes: 
	19simultaneously or sequentially performing an object dependent action for each of the 20one or more selected first objects (fig 5-8 selection of the objects based on motion are sequential e.g. subordinate item corresponds to the main item, as taught by Shilpacoff), 
21wherein each of the first objects comprises a list of items, a menu of items, a group of items, 22a real object, a virtual object, an adjustable attribute, or any combination thereof  (fig 5-8 selection of the objects based on motion are sequential e.g. subordinate item corresponds to the main item, as taught by Shilpacoff), 
wherein the virtual objects comprise computer generated constructs capable of being 32controlled by the processor including software system elements, software product elements, software 33program elements including icons (fig 7-9 discloses data represented by icon, as taught by Shilpacoff), list elements, menu elements, generated graphic objects, 2D and 343D graphic images or objects, generated real world objects including generated people, generated 35animals, generated devices, generated plants, generated landscapes and landscape objects, generate 36seascapes and seascape objects, generated skyscapes or skyscape objects, or any other generated real 37world or imaginary objects.
	Shilpacoff does not explicitly teach second motion 14comprising velocity, acceleration, or combinations thereof, 
23wherein the adjustable attributes are associated with one, some, or all of the first objects, 24wherein the motion comprises movement of a human, an animal, a human body part, an 25animal body part, object under the control of the human or animal, or an autonomous robot or robotic 26system sensed by the motion sensor, 
	wherein the real objects comprise world devices or articles that are capable of being 28controlled by the at least one processor including physical devices, mechanical devices, electro- 29mechanical devices, magnetic devices, electro-magnetic devices, electrical devices, electronic Page 2 devices, or other real world devices capable of being controlled by the processor, and  
	On the other hand, SAKAYANAGI teaches second motion 14comprising velocity, acceleration, or combinations thereof (Para[0012[ disclose sliding gesture includes velocity, as taught by SAKAYANAGI), 
23wherein the adjustable attributes are associated with one, some, or all of the first objects, 24wherein the motion comprises movement of a human, an animal, a human body part, an 25animal body part, object under the control of the human or animal (Para[0045] the user drags the slide bar 2c or 2d from up to down, the temperature of the air blown from the air-conditioning device 9 is lowered by the temperature corresponding to the first or second physical Quantity, as taught by SAKAYANAGI), or an autonomous robot or robotic 26system sensed by the motion sensor, 
	wherein the real objects comprise world devices (fig 1 Para[0029] device 9, as taught by SAKAYANAGI) or articles that are capable of being 28controlled by the at least one processor including physical devices, mechanical devices, electro- 29mechanical devices, magnetic devices, electro-magnetic devices, electrical devices, electronic Page 2 devices, or other real world devices capable of being controlled by the processor, and  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Shiplacoff invention with the teaching of SAKAYANAGI because doing so would result in accuracy by allowing the user stably operating the electrical equipment.

	As per claim 32 and 44, the combination of Shiplacoff and SAKAYANAGI teaches wherein the executing steps are invoked without using a hard selection protocol l(Para[0068][0100] [0089-0090] fig 6C user can scroll through the object.  Launch wave being adjusted to display additional object.  User can activate an object by removing finger from the object while the object is highlighted, as taught by Shiplacoff).

	As per claim 33 and 45, the combination of Shiplacoff and SAKAYANAGI teaches wherein , when one of the one or more selected first obje, 45cts comprises a list of objects, a menu of objects, or a group of objects, then the performing of the object dependent action comprises: 
sensing a next motion having a next motion property (fig 3-9 e.g. horizontal sliding gesture, as taught by Shilpacoff), 
converting the next motion, via the at least one processor, into a next command (fig 3-9 e.g. horizontal sliding gesture for sliding the touch location on the screen, as taught by Shilpacoff), 
executing the next command, via the at least one processor and in response to the at least the next motion(fig 3-9 e.g. sliding up gesture, as taught by Shilpacoff),, the executing simultaneously or sequentially causes: 
selecting a particular object from the list, the menu or the group (fig 6A e.g. 302b, as taught by Shilpacoff), and 
(fig 6A shows list, as taught by Shiplacoff), a menu of objects, or a group of objects, then scrolling through the list of objects, the menu of object, or the group of objects (Para[0068, as taught by Shilpacoff), 
when the particular object comprises an object capable of being directly activated, then activating the particular object (fig 6A select contact, as taught by Shilpacoff), 
when the particular object comprises 
an adjustable attribute, then adjusting a value of the adjustable attribute before, during or after the sensing of the next motion(Para[0045] the user drags the slide bar 2c or 2d from up to down, the temperature of the air blown from the air-conditioning device 9 is lowered by the temperature corresponding to the first or second physical Quantity, as taught by SAKAYANAGI), 
displaying, on the display device, the selecting, the scrolling, the activating, and/or the adjusting, and repeating the sensing of the next motion, the executing the next command, and the displaying until the particular object is (a) capable of being directly activated or (b) an adjustable attribute (6-9 Para[0116-0132], as taught by Shilpacoff),  
wherein each of the objects comprises a list(fig 6A shows list, as taught by Shiplacoff), a menu, a group, an icon, a real object, a virtual object, an adjustable attribute (Para[0045], as taught by SAKAYANAGI), or any combination thereof, and wherein the adjustable attributes are associated with one, some, or all of the objects (Para[0045] associated with a device, as taught by SAKAYANAGI).

	As per claim 34 and 47, the combination of Shiplacoff and SAKAYANAGI teaches wherein, when one of the one or more selected first objects comprises a directly activatable object(Para[0018][0045], as taught by SAKAYANAGI), the performing of the object dependent action comprises: activating the directly activatable object(Para[0018][0045], as taught by SAKAYANAGI).

	As per claim 35 and 48, the combination of Shiplacoff and SAKAYANAGI teaches wherein, when one of the one or more selected first objects comprises an adjustable attribute, the performing of the object dependent action comprises: adjusting a value of the adjustable attribute(Para[0018][0045] e.g. temperature, as taught by SAKAYANAGI)..

	As per claim 36 and 49, the combination of Shiplacoff and SAKAYANAGI teaches wherein the adjusting comprises: 2turning the value of the adjustable attribute on(Para[0018][0045] fig 2 e.g. temperature off, as taught by SAKAYANAGI), or 3turning the value of the adjustable attribute off.

	As per claim 37 and 50, the combination of Shiplacoff and SAKAYANAGI teaches wherein the adjusting comprises: setting the value on of the adjustable attribute to a pre-defined value (Para[0033], as taught by SAKAYANAGI).

	As per claim 38 and 51, the combination of Shiplacoff and SAKAYANAGI teaches wherein the adjusting comprises: increasing the value of the adjustable attribute, or decreasing the value of the adjustable attribute (Para[0033], as taught by SAKAYANAGI).

	As per claim 39 and 52, the combination of Shiplacoff and SAKAYANAGI teaches wherein, if the second motion further includes: 
a brief timed hold (Para[109], as taught by Shiplacoff) and the adjusting comprises: 
adjusting the value of the adjustable attribute to a preset level (Para[0045], as taught by SAKAYANAGI), 
a timed hold and the adjusting comprises: 
adjusting the value of the adjustable attribute through a high value/low value cycle (Para[0012], as taught by SAKAYANAGI), until the timed hold stops, 
a timed hold and the adjusting comprises:  
adjusting the value to decrease from a maximum value at a predetermined rate, until the timed hold stops, 
a timed hold and the adjusting comprises: adjusting the value to increase from a minimum value at a predetermined rate, until the timed hold stops, or a timed hold and 
the adjusting comprises: adjusting the value at a rate to allow maximum attribute value control, until the timed hold stops.

	As per claim 40 and 53, the combination of Shiplacoff and SAKAYANAGI teaches wherein the first motion property comprises velocity, acceleration, or combinations thereof (Para[0005], as taught by SAKAYANAGI).

	As per claim 41 and 54, the combination of Shiplacoff and SAKAYANAGI teaches wherein the second motion velocity, acceleration, or combinations thereof differ discernibly from the first velocity, acceleration, or combinations thereof (fog 4 Para[0005][0013[0045] change in velocity, as taught by SAKAYANAGI).

	As per claim 42 and 55, the combination of Shiplacoff and SAKAYANAGI teaches wherein: the at least one motion sensor is capable of sensing motion in one dimension, two dimensions (fig 3-9 e.g. 2D, as taught by Shilpacoff), or three dimensions and the at least one motion sensor is capable of sensing direction(fig 3-9 e.g. upward direction, as taught by Shilpacoff),, velocity, acceleration, holds, time holds, changes in direction, changes in velocity, changes in acceleration, or any combination thereof.
						

			
						Conclusion
5.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175 
Friday, May 21, 2021